 LIBERTY TELEPHONELibertyTelephone&Communications,Inc., and Cen-turyTelephone Enterprises,Inc.andCommunica-tionsWorkers of America,AFL-CIO. Case26-CA-4513June 20, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn March 14, 1973, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentsfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order only to the extent con-sistent herewith.'The Administrative Law Judge concluded that Re-spondents violated Section 8(a)(1) of the Act by thewithholding of the April 8, 1972,2 wage increase fromthe unit employees when considered together with thestatement of one of Respondents' supervisors that theemployees were not getting their wage increases be-cause of their union activity. However, he also con-cluded that Respondents did not violate Section8(a)(1), 8(a)(3), or 8(a)(5) by unilaterally withholdinga promised July 1 increase after the Union was certi-fied.We disagree with the latter finding.As the Administrative Law Judge found, the factsare largely undisputed and based on uncontradictedtestimony and documentary evidence. RespondentLiberty Telephone & Communications, Inc., hereincalled Liberty, is one of several operating subsidiariesof Respondent Century Telephone Enterprises, Inc.,herein called Century, whose labor relations policiesare directly controlled by Century. Century has alongstanding policy and practice of granting pay in-creases twice annually, one in January, and again inJuly, to employees of all operating subsidiaries underCentury's direct control. In keeping with its practiceof adjusting wages twice annually, Century in Decem-iMemberKennedy wouldaffirm the finding and rationale of the Adminis-trative Law Judge that Respondentdid not violate the Act byits cancellationof theJuly 1, 1972, increase.See also his dissentinUnited Aircraft Corpora-tion,HamiltonStandardDivision(Boron FilamentPlant),199 NLRB No 682All dateshereinafterare in 1972.317ber of 1971 filed a request with the Internal RevenueService seeking approval for two pay increases duringcalendar year 1972, one to become effective January1and the other to become effective July 1, At aboutthis same time, it announced to employees employedat those operating subsidiaries under its control, in-cluding Liberty's employees, its plans to increase wag-es on January 1 and again on July 1 subject to InternalRevenue approval. The January increase was madeeffective for all the employees, including those at Li-berty.On March 17, the Union filed a petition for certifi-cation of the "traffic department employees" at Liber-ty.On April 4, the parties entered into a Stipulationfor Certification Upon Consent Election. EffectiveApril 8, Century granted pay increases to all employ-ees employed at operating subsidiaries whose wagepolicieswere controlled by Century except for theunit employees at Liberty. As noted previously, thewithholding of this increase from the unit employeesat Liberty was held to be illegal by the AdministrativeLaw Judge. A Board election was held on April 25.The Union won and was certified on May 3. AboutJuly 1, Century put into effect another wage increasefor employees at its operating subsidiaries, includingnonunit employees at Liberty, but did not put theincrease into effect for Liberty unit employees. It isconceded that but for the Union's certification theselatter employees would have been given increases.The Administrative Law Judge based his conclu-sion that Respondents did not violate the Act by can-celing the July 1 wage increase on the premise that "apromise of a future increase, and its ultimate imple-mentation, as in this case, as to non-bargaining unitemployees, does not make the increase an establishedcondition of employment for the employees who haveselected a union as their bargaining representative."Contrary to the Administrative Law Judge, logicand relevant authority decree that the definition of"condition of employment" includes not only whatthe employer has already granted, but also what he"proposes to grant." 3 The terms and conditions ofemployment in a labor contract are fixed not by rigidformulas or stipulations but by the relationship be-tween the employer and the employees. It is the nor-mal foreseeable expectations arising out of therelationship, including the expected weekly wage, theusual promotion policy, anticipated wage increases,customary bonuses and vacations, and other an-nounced or expected benefits, which constitute theterms and conditions of employment. Hence in de-termining whether a particular matter or program is3 Armstrong Cork Company v N L R B,211 F 2d 843, 847 (C A 5),UnitedAircraft Corporation, Hamilton Standard Division (Boron Filament Plant),199NLRB No 68204 NLRB No. 54 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDa term and condition of employment which is subjectto collective bargaining, the Board and courts haveproperly considered whether the program isa reason-able expectancy of the employment relationship, i.e.,whether the program in fact acted as an inducementto employees to accept or continue employment.Thus, in a quite similar case the United StatesCourt of Appeals for the Fifth Circuit, in consideringwhether an employer's refusal to grant an announcedwage increase after the union's certification was viola-tive of the Act, even though the increase was subjecttoWage Stabilization Board approval, stated inArm-strong Cork:Good faith compliance with Section 8(a)(5)and (1) of the Act presupposes that an employerwill not alter existing"conditions of employ-ment" without first consulting the exclusive bar-gaining representative selected by his employees,and granting it an opportunity to negotiate onany proposed changes. [Citations omitted.] Here,we think petitioner's action in cancelling the pro-posed wageincreaseand grantingmerit increasesaffecting its mechanical employees, without con-sulting theirunion asrequested, constituted uni-lateralactionwhichnaturallytended toundermine the authority of their certified bar-gaining representative, and violated the abovesectionsof the Act. [Citations omitted.]We regard as fundamentally unsoundpetitioner's argument that it was, in effect, re-quired to cancel the wage increases to its me-chanical employees, and continue its previouspractice of granting them meritincreasesin orderto comply with the union's insistencethat it makeno change in "conditions of employment."Inview of petitioner's prior announcement of a generalwage increase, even though it was subject to W. S. B.approval, we think its unilateral action in withdraw-ing the increase insofar as applicableto its unionemployees after theunion's certification was equiva-lent to changing "conditions of employment", forthe definition of the quoted phrase includes not only"what the employer has already granted"; but alsowhat he `proposes to grant."[Emphasis supplied.Citations omitted.] 4May Department Stores Co. v. N. L. R. B. 5also sup-ports this view. The employer there, without consult-ing the certified representative of some of itsemployees, announced that it had petitioned the WarLabor Board for a wage increase for all its employees.Significantly, the Supreme Court found that the veryannouncement of the wage increase constituted a4 Armstrong Cork, supra,8475 326 U. S 376 (1946)change in the existing conditions of employment, war-ranting a finding that such conduct on the part of theemployer was a disparagement of the bargaining pro-cess.The Court stated: "The fact that the applicationto the War Labor Board was not the actual increaseof wages but a necessary preliminary does not makeunilateral action, accompanied by publication of thestep taken to the employees, any the less objectiona-ble." 6 Similarly, the Respondents' action here in an-nouncing the wage increase, though subject toInternal Revenue Service approval, created a reason-able expectation of an increase to take place upon acontingency. The announcement in that sense effect-ed a change in existing conditions of employment. Bythe same token, the subsequent withdrawal of the an-nounced increase as it applied to the unit employeesfrustrated as to them the reasonable expectationwhich resulted from the prior announcement. Thewithdrawal of the expected increase thus changedtheir conditions of employment to those which hadexisted before the announcement had been made andthe expectation created.The Administrative Law Judge's view that anyother course than that taken by Respondents wouldhave subjected them to unfair labor practices is inerror.No violations of the Act can normally resultwhere an employer in good faith consults the bargain-ing representative before taking action on such mat-ters, even thougha bona fideimpasse in negotiationssubsequently renders unilateral action essential.'It is clear, therefore, that under the principles justdiscussed, the cancellation of the wage increase to theunit employees after they had selected the Union astheir exclusive bargaining representative without con-sulting the Union or affording it an opportunity tonegotiate constituted a change in their working condi-tions. By effecting such change without prior consul-tation with the certified bargaining representative ofthe employees, Respondents violated Section 8(a)(5)of the Act and also interfered with the employees'right to have their representative consulted aboutchanges in their conditions of employment in viola-tion of Section 8(a)(1) of the Act. By their conductRespondents additionally discriminated in regard tothe employees' terms and conditions of employment,thereby discouraging membership in the Union in vi-olation of Section 8(a)(3) of the Act. Accordingly, weshall order that Respondents cease and desist fromsuch conduct and make the bargaining unit employ-ees whole by paying the employees backpay in the6 326 U S 376 at 3847N L R B v Crompton-Highland Mills,Inc, 337 U S. 217 (1949), 224-225,N L R B v Almeida BussLines,Inc,333 F 2d 729 (C.A 1, 1964),NLRB v Tex-Tar, Inc,318 F.2d 472 (C A5),N L R B v Brandley Wash-fountain Co,192 F 2d 144 (C A 7, 1951),N L R B v Landis Tool Company,193 F 2d 279 (C A. 3, 1952) LIBERTY TELEPHONEamount of the wage increase given their nonbargain-ing unit employees on about July 1, 1972, for theperiod extending from July 1, 1972, to September 14,1972, with interest thereon at the rate of 6 percent perannum in the manner prescribed inIsis Plumbing &Heating Co.,138 NLRB 716.8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondents, Li-bertyTelephone& Communications, Inc., andCentury Telephone Enterprises, Inc., Hardy, Arkan-sas, their officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Withholding scheduled April 8 and July 1,1972, wage increases and informing employees thatthe April 8 wage increases were being withheld be-cause of the employees' union activities.(b)Refusing to bargain collectively with Commu-nications Workers of America, AFL-CIO, by unilat-erallychanging conditions of employment inwithholding the scheduled July 1, 1972, wage in-crease.(c)Discouraging membership in CommunicationsWorkers of America, AFL-CIO, or any other labororganization of its employees, by discriminating inregard to their hire or tenure of employment or anyterm or condition of employment by withholding thescheduled July 1, 1972, wage increase.(d) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Upon request, bargain collectively with Com-municationsWorkers of America AFL-CIO, as theexclusive representative of all employees in the appro-priate unit, with respect to rates of pay, wages, hoursof employment, or other conditions of employmentand embody any understanding reached in a signedagreement.(b)Make whole all employees employed in the ap-propriate unit whose July 1, 1972, wage increases werewithheld until September 14, 1972, in the manner pre-scribed in this Decision.(c)Preserve and, upon request, make available tothe National Labor Relations Board, or its agents, forexamination and copying, all payroll records, socialsecurity records, timecards, personnel records and re-ports, and all other records relevant and necessary fora determination of the amounts of delayed wage pay-ments and interest thereon under the terms of this319Order.(d) Post at its Hardy, Arkansas, plant copies of theattached notice marked "Appendix." 9 Copies of saidnotice, on forms provided by the Regional DirectorforRegion26,afterbeingduly signed byRespondent's authorized representative, shall be post-ed by them immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to comply here-with.8On October 5, the Respondents agreed to pay the unit employees thewar increases retroactive to September 14.In the eventthat this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelationsBoard" shall read "PostedPursuantto a Judgmentof theUnited States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT withhold wage increases from anyemployees because of their union activities andinform them of that reason for withholding theincreases.WE WILL NOT refuse to bargain collectively withCommunicationsWorkers of America, AFL-CIO, by unilaterally changing conditions of em-ployment in withholding the scheduled wage in-crease.WE WILL NOT discourage membership in Com-munications Workers of America, AFL-CIO, orany other labor organization, by discriminatingto regard to hire or tenure of employment or anyother term or condition of employment by with-holding the scheduled wage increase.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in their rightto join or assist the above Union, or other union.WE WILL, upon request, bargain collectivelywithCommunicationsWorkers of America,AFL-CIO, as the exclusive representative of allemployees in the appropriate unit with respect to 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDrates of pay, wages, hours of employment, orother conditions of employment and embodyany understanding reached in a signed agree-ment.WE WILL make whole all employees employedin the appropriate unit whose July 1, 1972, in-creases were withheld until September 14, 1972,with interest at 6 percent per annum.LIBERTY TELEPHONE&COMMUNICATIONS, INC., ANDCENTURY TELEPHONEENTERPRISES, INC.(Employer)DatedBy(itepresentative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis, Tennes-see 38103, Telephone 901-534-3161.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES. Administrative Law Judge: This casewas heard at Ash Flat, Arkansas, on January 18, 1973,basedon chargesfiled October 6 and November 16, 1972,and a complaint issuedon November 24, 1972,alleging thatRespondentsviolated Section 8(a)(1) and (3) of the Act bywithholdingwage increasesabout April 8, 1972,from cer-tain employeesbecause oftheir unionactivities, and Section8(a)(1), and(3), and (5) of the Act by withholding wageincreasesabout July 1, 1972, from certain employees be-cause they had selected the Unionas their bargaining repre-sentative.The complaint was amended at the hearing toallege that Respondentsviolated Section 8(a)(1) by state-ments to employeesof one of Liberty'ssupervisors,LouiseDoengi.Respondentsdeny any violations of the Act. TheGeneral Counsel and Respondents have filed briefs.Upon the entire record in the case,'includingmy obser-vation ofthe witnesses, I make the following:1General Counsel's unopposed motion to correct the transcript is herebygranted.FINDINGS OF FACTITHE BUSINESSOF THE EMPLOYERS ANDTHE LABORORGANIZATION INVOLVEDRespondent Liberty, a corporation with its principal of-fice and place of business at Hardy, Arkansas, is engagedin providing telephone services to the public. It is a whollyowned subsidiary of Respondent Century, which is a corpo-ration with its principal office at Monroe, Louisiana, andwhich is a holding company for a number of operatingcompanies, including Liberty. During the 12 months pre-ceding the issuance of the complaint, both Liberty and Cen-tury had gross revenue in excess of $500,000 from theirtelephone services, and each purchased products valued inexcess of $50,000, from points outside their respective loca-tions. I find that each Respondent is an employer within themeaning of Section 2(6) and (7) of the Act. I further find,rejecting Respondents' contrary contention, that they con-stitute a single employer for purposes of this proceeding andthat Century is a proper Respondent in this case, for thetestimony of Clark M. Williams shows that he is presidentof both companies, and that Century controls the laborrelations of its subsidiaries? Furthermore, it is clear fromthe testimony that Century determined which wage increas-es to put into effect at Liberty, and which to withhold.Furthermore, Colonel Author Carroll, although an officerof Century, and not of Liberty participated in the bargain-ing sessions concerning the unit of Liberty employees.The Union is a labor organization within the meaning ofSection 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. Introduction-The IssuesThe principalissues inthis case are whether Respondentsviolated the Act by refraining from granting wage increasesto certain employees of Liberty on two occasions, the first,about April 8, during the period that an election was pend-ing for the unit comprised of these employees, and the sec-ond, about July 1, after the Union had been certified as thebargaining representative of the employees in that unit.Also at issue is whether Respondents violated Section8(a)(1) by certain statements of Liberty Supervisor LouiseDoengi to employees relative to their failure to receive theApril 8 increase.B. The FactsThe facts are largely undisputed, and based on uncon-tradicted testimony and documentary evidence. They begininDecember 1971, when employees of Liberty and of alarge number of other subsidiaries of Century were told-byway of a notice on the bulletin board in the case of Libertyemployees-of plans to increase wages on January 1, 1972,2On examination by his own counsel, Williams was asked whether theapproach that Century takes was "one of control or guidance9" He re-sponded, "I should have said guidance Century guides and gives advice andcounsel tothe various subsidiaries " LIBERTY TELEPHONEand again July 1, 1972.3 The January 1972 wage increasewas made effective for all the employees, including those atLiberty. On March 17, the Union filed a petition for certifi-cation of the "traffic department employees" of Liberty. OnApril 4, the parties signed a stipulation for certificationupon consent election. About April 8, Century put intoeffect a wage increase for employees of many of its subsid-iaries, including employees at Liberty not embraced by theUnion's petition, but not including those employees in theunit petitioned for. These increases, as well as the failure togive increasesto the unit employees, were authorized byClark Williams, president of both Century and Liberty-inhis capacity as president of Century. But for the pendingquestion concerning representation, the increases wouldhave been given to Liberty unit employees.4At about the same time, all employees received an"Employee's Handbook," put out by Century. EmployeeEdwards received hers from supervisor Louise Doengi, whotold her, at the same time, that "we would not receive ourwage raise because of our union activity." Employee DessieFarley also received the handbook, about April 10, fromDoengi. Later the same day, according to Fraley, HarlandHames called Fraley's attention to the portion of the hand-book concerning wages, and told Fraley that the proposedwages had been approved, but that he "understood theycouldn't give us the wages because of the union activities."Hames did not specifically recall any conversation withFraley concerning withholding of the increase. He did testi-fy to having explained to almost all employees at Libertythat they should disregard the pay scale in the handbookbecause of legal problems which had to be determined.In view of the instructions and advice from counsel andhigh company officials, it seems unlikely to me that Hameswould have said "because of union activities" in so manywords. I infer that what he said was "the union petition" orwords to that effect, tying the withholding to the pendingelection, the unresolved question concerning representa-tion, rather than to employees' "union activities," in thesense of their participation in organizing, soliciting, or sign-ing cards. As Hames spoke to almost all employees at thetime about the withholding of the increase, his testimony asto what he said generally operates as a denial of what Fraleytestified he said to her-and his "I don't recall" the specificconversation with Fraley is not only understandable, but tome demonstrates an honest refusal to give a flat "no," whenhe had no specific recollection of having talked to Fraley atall.The fact that neither Edwards nor Patricia Gist, theother two employees called, attributed this kind of state-ment to Hames also convinces me that he would not havemade it to anyone. I do not mean to suggest that Fraley wasin any sense deliberately falsifying-it is clear to me that shegave her understanding of what Hames said-and to herthere was no difference between union election pending and3Employee Sherry Edwardstestifiedcredibly that shortly after January 1,1972, Liberty Division ManagerHarland Hames explained to her what shewould bemaking if the IRSapproved a proposedwage increase,writingdownthe figureson a slip of paper.This was not only conceded by Respondents'counsel,itreflects theadvice givenRespondentsby counselat the time, andis the principal basisfor theirdefenseas to the April8 failureto give thewage increases to theLiberty employees.321union activities. In any event, and with this alleged state-ment by Hames not specifically alleged as an independentviolation of Section 8(a)(1), I find no violation based on thistestimony of Fraley.Patricia Gist testified credibly that Doengi told her, "thelast of March or first of April. I really don't know," S that"we didn't get our wage increase because the red tape withthe union had to be settled first."On April 25, the election was held. The Union won, andwas certified on May 3. effect another wage increase foremployees at many of its subsidiaries, including nonunitemployees at Liberty, but did not put the increase into effectfor Liberty unit employees. But for the Union's certifica-tion, these latter employees would have been given increas-es.No bargaining had yet commenced between Liberty andthe Union, for good and sufficient reasons.6 Subsequently,about July 18, bargaining between the two began. The Gen-eral Counsel specifically conceded that nothing about thebargaining was either alleged to have been, or was, in "badfaith."Although considerable testimony concerning thebargainingsessionswas adduced, for reasons that will beapparent later, there is no reason to go into the substanceof those sessions. It suffices to say, for purposes of thisdecision, that the subject of retroactivity of wage increaseswas discussed extensively, with agreement ultimately mak-ing the wage increases retroactive to September 14, 1972.Bargainingended on October 5, 1972.Sherry Edwards testified credibly that Doengi told her, atthe time other employees received the July 1 increase, that"we" (obviously the unit employees) did not receive thembecause a contract was still being negotiated. Fraley testi-fied that Doengi told her she "brought it all on myself" withrespect to the failure to get a pay increase, but, apart fromplacing it after the April 25 election and before Labor Day,could not place the time at all. I therefore attach nosignifi-cance to this alleged statement.There was also evidence presented concerning Century'sattempts to get Pay Board or IRS approval for certain"plans" concerning wage increases and the like, offered byRespondent for the purpose of showing that the April 8increasegiven nonunit employees at Liberty and other loca-tions wasnot pursuant to a previous plan, but a new one.I discuss this evidence, and its possible significance, hereaf-ter.C. Discussion and Conclusions1.The "withholding" of the April 8wage increaseThe problem of employer conduct during an organizingcampaign,particularly during the period between filing ofa petition and the enduing election,with respect to whetherto take affirmative personnel actions as to wages and othermatters is a difficult one. Granting a wage increase duringthat period may well be a violation of the Act.N.L.R.B. v.Exchange PartsCompany,375 U.S. 405,409 (1964).With-holding a wage increase may also violate theAct.McCor-5The context makes it clear this statement must have been made aboutApril 8, and I so find6There is no suggestion of any laxity by Liberty in not having met by then,and so there is no need to go into the reasons therefor 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDmick Longmeadow Stone Co., Inc.,158 NLRB 1237, 1241-1243. Thus, an employer often acts virtually at his peril. Intwo relativelyrecent cases,for example, AdministrativeLaw Judges had concluded that respondents did not violatethe Act by withholdingwage increases,reasoningthat giv-ing the increases would have interfered with the employeesfreedom of choice, and in both the Board reversed, conclud-ing that the withholding was unlawful.Pacific SouthwestAirlines,201 NLRB No. 81 (1973);The Gates Rubber Com-pany,182 NLRB 95 (1970). I do not think that the casesestablish an absolute "damned if you do and damned if youdon't" dilemma, although they verge upon it. Taking theincreasesor lack of them standingalone, that is, withouteither being utilized by the employeras a campaignweapon,as a threat, or promise of benefit keyed to the union's at-tempt to obtain exclusive representationamong theemploy-ees, the principle that emergesseemsfairly clear, althoughits application still presents difficulties. Fairly stated, as Isee it,an employer is obligated to give any increase orbenefit previously decided upon, or any regularor normalincreasegiven regularly and periodically that would comedue during the critical period, but should not put into effectany increase not already decided upon before the unioncame on thescene.The more prudent course,the one leastlikely to result in a violation,is to refrainfrom giving wageincreasesduring that period, for at the very least the Gener-alCounsel would then have the burden of showing thenormalcy of the increase, or that it had been decided uponprior to the advent of the union. In giving the increase, onthe other hand, the burden is essentially on the employer toprove that it was normal, that it had been decided upon, andwas for practical purposesa fait accompli.Viewed inisolation, then, the failure of Respondents togive the Liberty employees a wage increase on April 8 wouldnot be a violation of the Act, for the General Counsel con-ceded that the "promised"increaseswere for January 1,1972, and July 1, 1972, not for April, 1972.The situation here is more complex, however, for Centuryauthorizeda wage increaseinApril for the employees ofmany of its subsidiaries (not either represented by or beingorganizedby any union) as well as for those employees ofLiberty not in the unit awaiting the election. The GeneralCounsel argues that the Company was obligated to treatthese unit employees exactly thesame as ittreated all otheremployees, so that not granting them the wageincreases wasipso factoviolative of Section 8(a)(1). And Respondents con-cede that these employees would have had the increase hadthere been no pending election, but claim,as indeed theircounsel advised at the time, that giving the increase to themwould have violated the Act, and therefore not giving itmust be lawful. Again viewed in isolation, I think that Re-spondents have the better of the argument. For it would notappear to be the law that the pendency of an election in aparticular unit should stay the company's hand from takingactions-bestowing benefits and givingwage increases-with respect to employees in unorganized plants,or units.Were this not so, a company could givea substantial wageincrease to employees in a unit about to have anelection,and perhaps demonstrate most effectively by so doing thatthe employees did not need a union, as long as they gave thesame increaseat the same time to unorganized employees.In this case, however, we have a company supervisor,Louis Doengi, telling some employees, in effect, that theyare not getting their wageincreasesbecause of their unionactivity. There is no question in my mind that Century andLiberty did not withhold the increases from the unit em-ployees for the purpose of coercing those employees, oraffecting the election, but did so on advice of counsel, asstated above. To the employees, however, hearing that otheremployees right at Liberty were getting the increases, andwith some of them being told by Doengi that their failureto get them was because of union activity, the impact is thesame if the managementofficials had the unlawful purpose.This, as I read Board law, is sufficient to tip the scalesagainstRespondents as to the April 8 withholding of thewage increase.Pacific Southwest Airlines, supra.The vice in this case is thus not the failure to give theincrease,as such, but the combination of that failure, andthe granting of increases elsewhere, and the statements ofSupervisor Doengi. For, as I have indicated, absent anystatementsby company officials or supervisors, I believegrantingthe increase to the Liberty unit employees mightwell have been unlawful. For thesereasons, I conclude thatRespondent violated Section 8(a)(1) of the Act on or aboutApril 8.72.The withholding of theJuly 1 increasesThe July 1 situation is entirely different. By then, CWAwas the exclusive bargaining representative, having beencertified as such on May 3. Once an exclusive bargainingrepresentative has been selected, an employer cannot affir-matively put into effect any increases (or decreases for thatmatter);his duty is to bargain with the Union about allterms andconditions of employment, not changing any ofthem without bargaining in good faith with the Union. TheGeneral Counsel apparently assumed that the July 1 in-crease given to nonprofit employees, having been "prom-ised," back in December 1971 toallemployees, was anexistingcondition of employment, and that Respondents,by withholding it, were unilaterallychangingconditions ofemployment.'The cases cited to me by the General Counsel do notsupport his proposition.Without discussing them in anydetail, the distinguishing feature running through them isthe difference between "eliminating" an existing conditionof employment, or benefit, and not putting into effect a newone. Thus, an employer paying a Christmas bonus each yearhasestablished acondition of employment for its employees.When a union becomes certified, that conditionstill existsunless bargained away. But a promise of a future increase,and its ultimate implementation, as in thiscase, as to non-bargaining unit employees, does not make theincrease anestablished condition of employment for the employees who7 I do not find any violation of Sec 8(a)(3) in the withholding, as Respon-dents' motivation was not in any way discriminatory8Although, when asked whether Respondents could have given the in-crease on July 1, before bargaining began, the General Counsel replied thatgiving the increase on July I would have been unilateral action in violationof Sec 8(a)(5) LIBERTY TELEPHONEhave selected a union as their bargaining respresentative.Indeed,the General Counsel is correct that Respondents,by putting the increase into effect for the Liberty unit em-ployees,would have violated Section 8(a)(5).The selectedunion,in bargaining,can seek any increase it wishes, andcan seek retroactivity of that increase back to any date itwishes-and the company can, provided,of course,itbar-gains in good faith,and that is conceded here,resist anysuch demands.Ultimately,the contest may be one of eco-nomic strength.The important thing is that the status quobe maintained during bargaining,and the status quo herewas the wage rates being paid on the date the Union wascertified.Accordingly,I find that Respondents did not vio-late Section 8(a)(5), (3),or (1) by failing to put into effectfor the Liberty unit employees the July 1 increase givennonunit employees at Liberty and other subsidiaries of Cen-tury.CONCLUSIONS OF LAW1.Respondents,by withholdingwage increases aboutApril 8,1972, from employeesof Liberty, in the circum-stances of this case, and by thestatements of its supervisorin connection therewith,have engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1) and Section 2(6) and(7) of the Act.2.Respondents have not violatedthe Act bywithholdingwage increases from the employeesof Libertyon or aboutJuly 1, 1972.THE REMEDY323Ihave found that the withholding of the April 8 wageincreases from the unit employees, when considered togeth-er with the statements of Supervisor Doengi, constituted aviolation of Section 8(a)(l) of the Act. As discussed above,however, I do not view the withholding, standing alone, asviolative of the Act. I believe, therefore, that the purpose ofthe Act will be effectuated by a cease-and-desist order, andthe posting of an appropriate notice, and that it is not appro-priate in this case to order that Respondents pay the April8 increase to the affected employees. I come to this conclu-sion because, as earlier explicated, I believe Respondentswere lawfully motivated in withholding the increase, andthat their view of the proper way to proceed at the time findssupport in the law. If I am correct that giving the Libertyemployees the April 8 increase would have been violative ofthe Act, without more, it would be anomalous to order theRespondents to pay that increase solely because one of itssupervisors statements, in conjunction with the failure togive the increase, entailed a violation of Section 8(a)(1).Indeed, in two of the cases cited above,Pacific SouthwestAirlinesandGates Rubber Co.,the Board did not orderrestoration of the withheld backpay, even though it foundthat the withholding violated the Act, in both instancesreversing a contrary finding of an administrative law judge.While no explanation appears for the failure to give thatremedy in those cases, and some others, as contrasted withhaving given such a remedy in other quite similar cases, itisat least apparent that a restoration remedy is not anautomatic concomitant of this kind of violation.[Recommended Order omitted from publication.]